Siebeckeb, J.
(dissenting). I am unable to concur in the decision of the court sustaining the assignment of the city’s cause of action to plaintiff. The terms of this assignment, in my opinion, do not effect a transfer of this claim, and the transaction leaves the question of a valuable consideration so doubtful as to affect its validity. The formal terms of the assignment- are that the city, “In consideration of the covenants herein contained, . . . assign, transfer, and set over to Ordella Saudek, her heirs and assigns, forever,” the claim of the city “against the Milwaukee Electric Railway and Light Company on account of the death of said Walter Saudek, or of the payment by said city of Milwaukee to Or-della Saudek of the sum of three thousand dollars ($3,000) on account of said death.” It also states that if Ordella Saudek collects damages arising out of such claim “. . . that she will, after deducting all reasonable charges arid expenses necessarily incurred in the prosecution of such claim,’3 pay to- the city $3,000 with interest, and she is to receive the excess, if any; the city reserves a lien on the money collected by her, and that Mrs. Saudek will promptly commence an action to recover on the claim. It is also stipulated “that the assistant city attorney shall be retained by her and permitted to act as her attorney,” with counsel she may retain “in the prosecution and settlement of said claim, and that said assistant city attorney shall have authority to determine what amount shall be accepted in settlement of said claim, and shall have charge of and control over the prosecution of said action, and may determine whether appeal shall be taken from any judgment which may be rendered therein, and said Ordella Saudek further agrees that she will execute such releases or other instruments as may be required to consummate any agreement of settlement of said claim which may be made on her behalf by the said assistant city attorney.33 By these provisions the city in practical effect nullifies the preceding terms of transfer to plaintiff and confers on its assistant city attorney full and unqualified dominion over the claim *115and its enforcement thereof against any party liable for the alleged damages resulting from Saudek’s death, and delegates to him the authority to determine whether or not the plaintiff shall be entitled to any interest in the claim. He is authorized to settle for an amount less or equal to or above the amount the city paid plaintiff on account of her husband’s death. The expense of collection is also to be paid out of any money collected thereon. In substance and effect these conditions are repugnant to the idea that the claim is sold, assigned, and transferred to the plaintiff, for she has no right to deal with the claim as owner, as such control is delegated by the city to the assistant city attorney and authorizes him to do therewith as he may deem fit, regardless of plaintiff or the city. Bernhardt v. Rice, 98 Wis. 578, 74 N. W. 370. The extent of his authority is such that it does not require him to report his action to the common council for approval. The whole transaction, so far as the plaintiff is concerned, seems to disclose a purpose to have the city prosecute the alleged cause of action in plaintiff’s name, pay the costs out of whatever sum is recovered, reimburse the city to the amount of $3.,000 it paid plaintiff under the Compensation Act, and, if anything is realized in excess of these items, such excess is to go to plaintiff as a gift.
I am unable to concur in the view that the written assignment by its terms operated to transfer the claim of the city to plaintiff. I am also of the view that it was the object and purpose of the transaction to prosecute the claim in plaintiff’s name for the benefit of the city and to make the plaintiff a gift of whatever amount might be realized above the expense of litigation and the amount the city had paid her on account of her husband’s death, hence the demurrer should have been sustained.